*688
ORDER

PER CURIAM.
AND NOW, this 17th day of October, 2007, the Petition for Allowance of Appeal is hereby GRANTED. The issues, as stated by Petitioner, are:
a. Did the Superior Court ignore the mandates of the Legislature in judicially repealing § 1722 of the MVFRL, thereby reinstituting double recovery and the collateral source rule in the system of automobile accident litigation in Pennsylvania?
b. Did the Superior Court depart from judicial precedent and ignore prior decisions by this Supreme Court by allowing a claimant to recover the same damages twice under the MVFRL?